THE COURT.
This application is not materially different from Criminal No. 1464, wherein C. A. Stice made a similar application on behalf of Craniczny. The additional matters set forth in the petition herein could not be proved without referring to the evidence received in the trial before the recorder’s court. But such evidence may not be considered in this proceeding. (In re Kaster, 52 Cal. App. 454 [198 Pac. 1029]; In re Kaster, 185 Cal. 647 [198 Pac. 1031].) The application for a writ is denied.